DETAILED ACTION
This is the Office action based on the 16664461 application filed October 25, 2019, and in response to applicant’s argument/remark filed on August 26, 2021.  Claims 1-6, 8-9 and 13-24 are currently pending and have been considered below. 
 
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Leron Vandsburger on December 1, 2021.
Incorporate claim 8 into claim 15 as follow:
changing the sentence “immersing said part in a chemical bath for mattifying said metal material, the chemical bath comprising sodium fluoride (NaF) and hydrofluoric (HF) acid, wherein the immersion step lasts between 2 and 15 minutes;” to “installing said part in a tool; immersing said part in a chemical bath for mattifying said metal material, the chemical bath comprising sodium fluoride (NaF) and hydrofluoric (HF) acid, wherein the immersion step lasts between 2 and 15 minutes;”

 Allowable Subject Matter
Claims 1-6, 8-9 and 13-24 are allowed. The following is an examiner's statement of reasons for allowance:--Claims 1 and 15 incorporate allowable features in claims 11 and 12.  Please see Non-Final Rejection filed 5/26/2021.--With respect to claim 14, none of the cited prior arts teaches the feature “a step of degreasing the part for 10 minutes at a temperature of between 45 and 55°C, during which the tool is immersed in an alkaline bath; a first step of passive rinsing of 60 seconds at ambient temperature, during which the tool is immersed in a water bath; and a second step of current rinsing of 120 seconds at ambient temperature, during which the tool is immersed in a running water bath or water-sprayed” in the context of claim 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Response to Arguments
Applicant's arguments filed August 26, 2021 have been fully considered as follows:
--Applicant’s arguments that the cited prior arts fail to teach the amended features are persuasive.  Claims 1-6, 8-9, 13-24 allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS T PHAM whose telephone number is (571) 270-7670.  The examiner can normally be reached on M-F 9am-6pm CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/           Primary Examiner, Art Unit 1713